      Case 2:17-cv-03109-JAD-VCF Document 25 Filed 03/27/19 Page 1 of 2




 1   Michael P. Balaban State Bar No. 9370
     LAW OFFICES OF MICHAEL P. BALABAN
 2   10726 Del Rudini Street
     Las Vegas, NV 89141
 3   (702)586-2964
 4   Fax: (702)586-3023
     E-Mail: mbalaban@balaban-law.com
 5
     Attorney for Plaintiff
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
11                                                )         CASE NO. 2:17-cv-03109-JAD-VCF
     SONIA GRIVE ,
                                                  )
12                                                )         STIPULATION AND ORDER CONTINUING
                                                  )         THE DATE THAT PLAINTIFF MUST FILE
13                                                )         THEIR RESPONSE TO DEFENDANT'S
                    Plaintiff,                    )         MOTION FOR SUMMARY JUDGMENT
14                                                )         AND DEFENDANT MUST REPLY TO
           vs.                                    )         PLAINTIFF’S RESPONSE
15                                                )         [LR 7-1; LR IA 6-2]
                                                  )
16   CLARK COUNTY, a political subdivision, and )           (First Request)
     municipality including its department, CLARK )
17                                                )
     COUNTY, ELECTION DEPARTMENT,
                                                  )                   ECF No. 25
18                                                )
                    Defendant.                    )
19                                                )
                                                  )
20                                                )
                                                  )
21                                                )
22
             IT IS HEREBY STIPULATED AND AGREED by and between the parties' respective
23
     counsels of record pursuant to LR 7-1 and LR IA 6-2 that Plaintiff’s response to Defendant Clark
24
     County’s motion for summary judgment filed on March 11, 2019, for which the response is
25
     currently due on April 1, 2019, will be continued one week until April 8, 2019 and Defendant will
26
     be provided an additional week also to file their reply brief.
27
28   ///




                                                        1
     Case 2:17-cv-03109-JAD-VCF Document 25 Filed 03/27/19 Page 2 of 2




 1          Said continuance is being stipulated to, to give Plaintiff an adequate opportunity to respond
 2   to said motion given the other matters Plaintiff's counsel is involved in, including a response to
 3   motions for summary judgment in two other cases and an opening appeals brief in yet another
 4   case. No previous continuances or extensions have been requested or granted as to the filing of
 5   Plaintiff's response to Defendant’s motion for summary judgment.
 6
 7
       LAW OFFICES OF MICHAEL P.                   LEWIS BRISBOIS BISGAARD
 8     BALABAN                                     & SMITH LLP
 9
       /s/ Michael P. Balaban                       /s/ Danielle C. Miller
10     Michael P. Balaban, Esq.                    Danielle C. Miller, Esq.
       10726 Del Rudini St.                        6385 S. Rainbow Boulevard,
11     Las Vegas, NV 89141                         Suite 600
       Attorney for Plaintiff                      Las Vegas, NV 89118
12
                                                   Attorney for Defendant
13     Dated: March 27, 2019
                                                   Dated: March 27, 2019
14
15                                                 IT IS SO ORDERED:
16
17
                                                  _________________________________
                                                   ________________________________
18                                                U.S. District Judge Jennifer A. Dorsey
                                                   UNITED    STATES    DISTRICT    JUDGE
19                                                Dated: March   28, 2019
                                                   UNITED STATES MAGISTRATE JUDGE
                                                   Dated: March       , 2019
20
21
22
23
24
25
26
27
28



                                                       2
